Citation Nr: 1810894	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to July 1966.  He served in the Republic of Vietnam from August 9, 1966 to July 25, 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied service connection for bilateral hearing loss.  The Veteran appealed this determination to the Board.

In November 2014, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been associated with the record. 

This matter was most recently before the Board in August 2017.  At that time, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been accomplished and the matter has returned to the Board for further appellate consideration. 

In January 2018, the Veteran's representative waived initial RO consideration of evidence received after the appeal's certification to the Board earlier that month.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. §§ 19.37; 20.1304 (2017).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to his acoustic trauma sustained during military service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1111, 5107 (2014); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a videoconference hearing in November 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand. The Board also finds that there has been compliance with the prior August 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Merits Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for hearing loss by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

First, there is a current hearing loss disability.  During the August 2016 VA examination, the Veteran had auditory thresholds of 50 and 60 decibels at 50 Hertz in the right and left ears, respectively.  Thus, Shedden element number one, evidence of a current disability, has been met in both ears. 

Regarding Shedden element number two, evidence of in-service event, injury, or disease, the Veteran underwent multiple in-service audiological examinations (i.e., April 1963; June 1964; August 1965; and, July 1967) at which auditory thresholds were recorded.  Prior to January 1, 1967, audiological evaluation was performed using American Standards Association (ASA) units.  Since 1975, however, VA has evaluated hearing loss under International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels (db) to the recorded data as follows:  500 Hertz (15 db); 1000 (10 db); 2000 (10db); 3000 (10 db); and, 4000 (5 db).  


The Veteran's service treatment records indicate that audiometric testing was conducted for Advance Reserve Officer Training Corps (ROTC) in April 1963.  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
10
15 
20
n/a
LEFT
15
15
15
15
10
n/a

These results do not indicate the Veteran had hearing loss in either ear for VA purposes prior to service entrance in August 1965.  38 C.F.R. § 3.385; McKinney v. McDonald, 28 Vet. App. 15 (2016).

Audiometric testing was conducted again in June 1964.  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows. 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
25
25
25
20
n/a
LEFT
30
25
25
25
20
n/a

These results do not indicate the Veteran had hearing loss in either ear for VA purposes prior to service entrance in August 1965.  38 C.F.R. § 3.385; McKinney, 28 Vet. App. 15.

Audiometric testing was conducted again at enlistment into the United States Army in August 1965 (audiometric testing was not performed at 3000 Hertz).  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  

The Veteran's reported pure tone thresholds, in decibels, were as follows. 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
15
-
15
n/a
LEFT
20
15
20
-
15
n/a

These results do not indicate the Veteran had hearing loss in either ear for VA purposes when he entered service in August 1965.  38 C.F.R. § 3.385; McKinney, 28 Vet. App. 15.

The Veteran had an in-service separation audiological evaluation in July 1967.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards relying on the unit measurements most favorable to the Veteran's appeal.  The ASA units are listed in parentheses in the graph below (testing was not performed at 3000 decibels).  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10 (25)
15 (25)
15 (25)
-
5 (10)
n/a
LEFT
15 (30)
15(25)
10 (20)
-
15 (20)
n/a

These results do not indicate the Veteran had hearing loss in either ear for VA purposes at service separation under either the ASA or ISO-ANSI standards.  38 C.F.R. § 3.385; McKinney, 28 Vet. App. 15.

Notwithstanding the lack of evidence of in-service hearing loss for VA compensation purposes, the Veteran had combat duty while in Vietnam.  Thus, in-service noise exposure is conceded.  See 38 C.F.R. § 1154(b) (2017).  Therefore, Shedden element number two, evidence of in-service event, has been met.  


Thus, the crux of the Veteran's claim for service connection for bilateral hearing loss hinges on Shedden element number three, nexus to military service.  The most probative evidence of record demonstrates that the Veteran's hearing loss is not related to active service.

A June 2010 opinion was prepared by the Veteran's VA primary care physician.  In that report, the VA physician opined that the Veteran's left ear hearing loss was as likely as not due to military noise exposure.  An opinion with respect to the right ear was not provided.  An August 2016 VA audiologist opined that it was less likely than not (less than a 50/50 percent probability) that the Veteran's hearing loss was related to military service, to include his history of in-service noise exposure.  The VA audiologist reasoned that a review of the Veteran's record revealed normal hearing upon entrance and separation from military service to calibrated audiometric testing, and cited to a 2005 study by the Institute of Medicine Study (IOM) titled, "Noise and Military Service: Implications for Hearing Loss and Tinnitus."

In August 2017, the Board remanded the appeal finding that the 2010 and 2016 VA examiners' opinions were inadequate because they provided no explanation or reasoning for their findings and relied solely on the absence of documented hearing loss disability in the Veteran's service treatment records, respectively.  

An August 2017 VA opinion was obtained.  The examiner opined that the evidence did not support a finding that the current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  The VA audiologist reasoned that the in-service audiograms showed normal hearing without any significant thresholds shifts and despite the Veteran's consistent reports of hearing loss since service, the configuration of his current hearing loss was flat as opposed to the reasonably sharp transitional region between the affected and unaffected frequency regions that typically occur with noise-exposure related hearing loss.  Regarding the 2010 favorable opinion as to the Veteran's left ear and military service, the August 2017 VA audiologist acknowledged that the provider did not review any of the Veteran's service records and did not provide any rationale or documentation in support of the opinion.  

The Board finds that the most probative evidence of record is against the claim for service connection for bilateral hearing loss.  There is no diagnosis of hearing loss for VA purposes within one year of service discharge and the most probative medical opinion, the 2017 VA opinion, indicate that the current hearing loss is not related to service.  The 2010 VA examiner did not provide an opinion regarding the right ear and provided no supporting rationale regarding the opinion for the left ear; accordingly, the opinion is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Notably, the 2017 VA examiner provided significant supporting explanation for the positive opinion, to include consideration of the Veteran's lay statements.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board is sympathetic to the Veteran's assertions that his hearing loss should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, whether the Veteran's hearing loss is due to in-service noise exposure or other potential causes is not capable of lay observation; distinguishing between causes, interpreting medical literature, and interpreting hearing loss configuration on audiogram are not capable of lay observation.  See Jandreau, 429 F.3d 1372.

In light of the above discussion, the Board finds that the claim for service connection for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b).



ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


